Me. Justice del Toeo
delivered the opinion of the court.
This is an appeal from a judgment of the District Court of Mayagiiez rendered in a criminal'canse for a crime against the public treasury.
The information reads as follows:
“Manuel Toro Garcia is accused by the fiscal of a crime against the Treasury of Porto Rico, a felony, committed as follows: In San Germán, in the’ judicial district of Mayagiiez, P. R., about the month of June, 1908, the said Manuel Toro Garcia, while discharging the duties of the office of secretary-comptroller of the municipality of said city of San Germán, and by virtue of his said office of municipal' auditor in the fiscal year of 1907-8 in charge of paying out or disbursing the public funds or moneys belonging to the municipality of San Germán upon the proper warrants, then and there acting in such capacity, knowingly, unlawfully, maliciously and fraudulently and' without legal authority therefor, appropriated to his own private use and benefit, a part of said municipal funds — that is to say, the sum of $19.50 — which payment lie ordered and received as part of his *264salary as secretary-comptroller for the month of June, 1908, such warrant and payment received being neither just nor legal.
“This act is contrary to the law in such case made and provided, and against the peace and dignity of The People of Porto Rico.”
The defendant pleaded not guilty and a jury trial having been held at his request, the jury after hearing the allegations, the evidence, the arguments and the charge, returned the following verdict:
“We, the jury, and in their behalf the undersigned foreman, find the defendant Manuel Toro Garcia guilty of the crime against the treasury of the municipality of San Germán wherewith he is charged. Mayagüez, P. R., January 18, 1910. (Signed) Florencio Cornelia, Foreman of the Jury.”
Consequently, the court pronounced judgment of conviction and on January 28,1910, sentenced the defendant to confinement in the penitentiary for one year at hard labor.
The defendant appealed oto this Supreme Court, and the transcript having been received, after the argument of the fiscal who asked for the affirmation of the judgment, the hearing on the appeal was had on April 1, 1910, with the attendance of the representative of The People of Porto Pico alone.
On the same date, April 1,1910, the defendant through his attorney asked leave to file a brief. Leave was granted and a copy of the brief having been delivered to the fiscal he contested it and again asked for the affirmation of the judgment appealed from.
The record in this case does not contain any bill of exceptions or statement of facts, and the only allegation made by the defendant is that the information is insufficient. But although it is true that the information might have been drawn with more clearness, it is also true that the defendant is charged therein with the commission of a crime in such terms as to have enabled him to understand it perfectly and to prepare his defense.
The words “which payment he ordered and received as part of his salary as secretary-comptroller for the month of *265June, 1908,” employed in the information, give rise to some doubt; but this doubt disappears when it is considered that the information further states that such order and payment were neither just nor legal and that the'defendant, a municipal officer entrusted with paying out or disbursing the public funds or moneys belonging to the municipality of San German, upon the proper warrants, in the place and on the date mentioned and acting as such secretary-comptroller, “knowingly; unlawfully, maliciously and fraudulently and without legal ■authority therefor appropriated to his own private use and benefit, a part of said municipal funds — that is to say, the sum of $19.50.”
The appeal must be dismissed and the judgment affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and Wolf concurred.
Mr. Justice Figueras did not take part in the decision of this case.